Lindsay, J.
The accusation in this case is an assault with intent to murder. The indictment charges in plain and intelligible words, that the assault was made by the defendant upon two persons, naming them. It charges the act done, distinctly and unequivocally. The assault is alleged to have been simultaneously made upon these tiro persons. But when the indictment comes to charge the guilty intent, the name of one of the persons, thus assaulted, is pretermitted. The indictment *99certainly contains all the other requisites enumerated in the statute, and upon the motion to quash it, which was sustained by the court, the judge must have supposed that the seventh sub-division of Article 2863, Paschal’s Digest, was not complied with, requiring the offense to be “ set forth in plain and intelligible words.” This was manifestly error. If the assault was made upon both, and the guilty intent was towards either, and the desire and purpose was to miu-der only one; he was, in fact, guilty towards both; and the charge of the guilty intent towards one, or both, in the indictment, might justly be made without affecting or altering the character of the offense in the slightest degree. The court erred in sustaining the motion to quash the indictment. The judgment is, therefore, reversed and the cause remanded.
Reversed and remanded.